UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):November 10, 2011 (Exact name of registrant as specified in its charter) Delaware 333-82900 94-3018487 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification No.) 2711 Citrus Road Rancho Cordova, California95742 (Address and telephone number of principal executive offices) (Zip Code) (916) 858-5100 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) - 1 - Item 2.02 Results of Operations and Financial Condition Item 2. On November 10, 2011, ThermoGenesis Corp. issued a press release announcing its results of operations and financial condition for the quarter ended September 30, 2011.The full text of the press release is set forth in Exhibit 99.1 attached to this report. Item 9.01 Financial Statements and Exhibits 99.1 Press release dated November 10, 2011, titled “ThermoGenesis Reports First Quarter Fiscal Year 2012 Results.” - 2 - SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. THERMOGENESIS CORP., a Delaware Corporation Dated:November 10, 2011 /s/ Matthew T. Plavan Matthew T. Plavan, CFO and EVP of Business Development - 3 - Exhibit Index Exhibit No. Description Press release dated November 10, 2011, titled “ThermoGenesis Reports First Quarter Fiscal Year 2012 Results.” - 4 -
